This action was brought to recover for the death of plaintiff's intestate which resulted from gas fumes escaping from a gas hot water heater which was installed and maintained it is claimed negligently by defendants in the apartment of decedent's brother to which she was an invitee and in which she was taking a bath, which heater was not equipped with a flue or pipe or other device or means for carrying off the fumes resulting from the operation of the heater.
Defendants' answer admits ownership of the building but denies all allegations of negligent installation, equipment and maintenance, and other allegations and alleges contributory negligence. Upon this defense they move for a disclosure and submit fourteen interrogatories for plaintiff to answer.
Interrogatories 1, 2 and 3 are immaterial as to any issue in the case. Interrogatory 4 is intended to relate to the operation of the heater at the time she entered the apartment at the time of her death rather than the operation of the heater at the time she entered "the last time prior to her death". This interrogatory may be answered.
Interrogatory No. 5 may be answered as to the time she entered at the time of her death.
Interrogatories numbers 6 and 7 are immaterial.
Interrogatories 8 to 14 inclusive may be answered.
   These interrogatories may be answered within ten days from the filing of this memorandum.